Appeal from a judgment of the Supreme Court (LaBuda, J.), entered October 1, 2001 in Sullivan County, which denied *659petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In October 1987, petitioner was convicted in Supreme Court, Kings County, of the crimes of burglary in the first degree and robbery in the first degree (two counts). The judgment of conviction was affirmed by the Second Department (People v Rodriguez, 192 AD2d 731, lv denied 82 NY2d 708). Petitioner then applied for a writ of error coram nobis alleging, among other issues, that he was denied the effective assistance of counsel by defense counsel’s failure to object to alleged violations of petitioner’s constitutional rights at the pretrial suppression hearing. The petition was denied by the Second Department (People v Rodriguez, 275 AD2d 725). Petitioner subsequently commenced a habeas corpus proceeding pursuant to CPLR article 70, again arguing that his constitutional rights were violated at the suppression hearing. The petition was denied. Petitioner then filed the subject application for habeas corpus relief in which he makes the same argument regarding the violation of his rights at the suppression hearing. The petition was denied by judgment of Supreme Court, giving rise to this appeal.
We find that the issues raised by petitioner are issues that could have been raised on direct appeal from his criminal conviction and were already raised by him in the context of both his previous CPL article 440 motion and his prior CPLR article 70 petition. Under the circumstances presented here, habeas corpus relief is not available to petitioner and we find no extraordinary circumstances that would warrant a departure from traditional, orderly procedure (see People ex rel. Curry v Girdich, 290 AD2d 912, 913, lv denied 98 NY2d 602; People ex rel. Brown v Commissioner of N.Y. State Dept. of Correctional Servs., 252 AD2d 602). Supreme Court’s judgment denying petitioner’s application is, accordingly, affirmed. The remaining contentions raised herein have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.